                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



NATIONAL ASSOCIATION FOR THE
ADVANCEMENT OF COLORED PEOPLE,
et al.,
                        Plaintiffs,                              Civil Action No. 1:20CV613
          v.                                                     CONSENT ORDER

JERRY PETERMAN, et al.,


                        Defendants.


           Plaintiffs Alamance County Branch of the National Association for the

    Advancement of Colored People (“NAACP”), Tamara O. Kersey, Carleen Tenae Turner,

    Terence Colin Dodd, Destiny Clarke, Annie Simpson, Nerissa Rivera, Adam Rose, and

    Gregory Drumwright, and Defendants Terry S. Johnson, Pamela Thompson, Steve

    Carter, Bill Lashley, Jr.,1 Craig Turner, Jr., John Paisley, and Bryan Hagood (collectively,

    “County Defendants”),2 have jointly moved for a Consent Order resolving all of

    Plaintiffs’ claims against the Alamance County Defendants in the above-captioned case.

          After review of the filings in this case, including the Court’s August 14, 2020



1
  Various changes to the County Board of Commissioners have occurred since this
lawsuit was filed. Accordingly, pursuant to Fed. R. Civ. P. 25(d), Bill Lashley, Jr., John
Paisley, Pamela Thompson, and Craig Turner, Jr. are substituted for Defendants Bill
Lashley, Amy Scott Galey, Tim Sutton, and Eddie Boswell.
2
  Plaintiffs have settled claims asserted in this case against Defendants Jerry Peterman,
Frankie Maness, Chip Turner, Melody Wiggins, Jennifer Talley, Ricky Hall, and Jeffrey
Prichard (collectively, “the City Defendants”) and those defendants were accordingly
dismissed from this action by stipulation filed on October 13, 2020. See DE 68.

                                                 1


       Case 1:20-cv-00613-CCE-LPA Document 76-1 Filed 04/16/21 Page 1 of 11
Memorandum Opinion and Order for Preliminary Injunction and Plaintiffs’ and the County

Defendants’ (“the Parties”) Joint Motion for Consent Order, the Court hereby GRANTS

the Parties’ joint motion for a Consent Order.

                               PROCEDURAL HISTORY

       This case began on July 2, 2020, when Plaintiffs filed a complaint under 42 U.S.C.

§ 1983 and a motion for temporary restraining order and preliminary injunction challenging

enforcement of an ordinance enacted by the City of Graham that governed the activities of

protestors in the City. Among other things, the Ordinance required any group of “two or

more persons” gathering “for the purpose of protesting any matter or making known any

position or thought of the group or of attracting attention thereto” and anyone at all

“march[ing] . . . upon the public streets, sidewalks, parks, or other public places” to acquire

a permit from the Graham police chief at least 24 hours in advance. See DE 1, 2. Plaintiffs

are the Alamance County Branch of the NAACP and eight individuals who regularly

attempt to exercise their rights under the First Amendment to the United States

Constitution. When this case was filed, the Defendants fell into two groups: the City

Defendants—the mayor, city council members, city manager, and police chief for the City

of Graham, and the County Defendants, including Defendant Johnson. DE 27, ¶¶ 23–36.

        On July 5, 2020, Plaintiffs and the City Defendants jointly moved for — and

 Defendant Johnson consented to— entry of a consent temporary restraining order

 enjoining the Graham Defendants and Defendant Johnson from enforcing the Graham

 ordinance. DE 11. On July 6, the Court granted Plaintiffs’ motion, restraining Defendants

 from enforcing the Ordinance, ordering that the Ordinance shall have no force or effect


                                               2


    Case 1:20-cv-00613-CCE-LPA Document 76-1 Filed 04/16/21 Page 2 of 11
pending further orders of the Court, and setting the hearing on Plaintiffs’ Preliminary

Injunction Motion. DE 15. The Graham City Council repealed the challenged ordinance

on July 14, 2020, and on July 15, 2020 Plaintiffs withdrew their motion for a preliminary

injunction enjoining enforcement of the Ordinance. DE 23.

       On July 17, 2020, Plaintiffs filed an amended complaint alleging continued

actions by Defendants to suppress their First Amendment rights, as well as the rights of

other protestors, by prohibiting protests around the Historic Alamance County

Courthouse (“the Courthouse”) and by imposing restrictions on protests through the City

of Graham’s repeated issuance of “State of Emergency Declarations.” DE 27 ¶¶ 5–10.

On July 28, 2020, Plaintiffs filed a Second Motion for Temporary Restraining Order and

Preliminary Injunction directed against those actions. DE 47. The City Defendants filed

a written response with evidence, DE 53, 53-1–53-4, as did the County Defendants, DE

54, 54-1–54-9, and a hearing was held on July 30, 2020. Minute Entry 07/30/2020.

Following the hearing, Plaintiffs filed a reply brief, DE 55, and the County Defendants

filed a sur-reply, DE 56.

       On August 7, 2020, the Court entered an order finding that Plaintiffs were likely

to be successful on their claims that the County Defendants were violating their First

Amendment rights by prohibiting protests on the steps, grounds, and sidewalks

surrounding the Courthouse, and that they would likely suffer irreparable harm absent

preliminary relief. DE 57. The court also held that it was “advisable to give the

defendants a short period of time to plan for entry of the preliminary injunction and, if

they choose, to develop reasonable time, place, and manner restrictions to protect public


                                            3


   Case 1:20-cv-00613-CCE-LPA Document 76-1 Filed 04/16/21 Page 3 of 11
safety and county property during ongoing protests on courthouse grounds.” Id.

       On August 12, 2020, the County Defendants filed a response describing a post-

injunctive plan and attaching new facility use policy (“August 12 Policy”) governing

public access to the Courthouse grounds. DE 58. Plaintiffs also filed a response, arguing

that the County Defendants’ proposed plan fails to comply with constitutional

requirements. DE 59. Both parties filed supplemental briefs. DE 60, 61.

       On August 14, the Court issued a Memorandum Opinion and Order (DE 62)

finding the following:

      The Courthouse steps and grounds and the sidewalks immediately surrounding

         the Courthouse are traditional public fora. Id. at 7, 12.

      After the death of George Floyd at the hands of a police officer in May, protests

         near the Courthouse increased. Id. at 7.

      Law enforcement in Graham and Alamance County became aware of news

         reports of violence and property damage during protests in Fayetteville,

         Greensboro, and Raleigh, including a fire that damaged the Guilford County

         Courthouse in Greensboro; however, although there was some evidence of a

         few threats of property damage in Graham, there was no actual property damage

         in or around the Courthouse square. Id. at 7–8.

      Around this time, the Alamance County Sheriff’s Office prohibited any

         protestors on the Courthouse steps, the sidewalks immediately adjacent to and

         surrounding the Courthouse, the space between the sidewalk and the



                                             4


   Case 1:20-cv-00613-CCE-LPA Document 76-1 Filed 04/16/21 Page 4 of 11
    monument, the crosswalk beside the monument, and on or beside the

    monument itself. Id. at 8.

  On multiple occasions throughout June and July and into August, the plaintiffs

    and other protestors were explicitly threatened with arrest, had their access to

    the Courthouse sidewalk, steps, and grounds restricted, often upon implicit

    threat of arrest; some were arrested for coming too close to, but not on, the

    monument, or coming onto the Courthouse sidewalks or steps. Id. at 9.

  The Sheriff’s prohibition remained in place through early August, relaxing

    somewhat when the Court indicated on August 7 that a preliminary injunction

    was likely. Id. at 10.

  Following the court’s ruling on August 7, the County Defendants enacted the

    August 12 Policy governing the use of the Courthouse grounds (DE 58-1).

  Plaintiffs contended that the August 12 Policy remains overly broad and

    continued to violate the First Amendment. County Defendants contended that

    the August 12 Policy was a constitutionally sound time, place, and manner

    restriction that was narrowly tailored and resolved the constitutional infirmities

    identified by the Court in its August 7 Memorandum Opinion and Order. Id. at

    10.

  The question of whether the August 12 Policy — as written or as applied —

    violates Plaintiffs’ First Amendment rights was not ripe for consideration at the

    time of the Court’s August 14 order. Id. at 10.



                                       5


Case 1:20-cv-00613-CCE-LPA Document 76-1 Filed 04/16/21 Page 5 of 11
       Prior to enacting the Facility Use Policy, the Alamance Defendants conferred with

counsel for Plaintiffs, and made some, but not all, modifications to the Policy that were

requested by Plaintiffs.

       On August 14, the Court entered a Preliminary Injunction, finding 1) Plaintiffs had

demonstrated they were likely to succeed on the merits of their claims that the total

prohibition on protests on the Courthouse steps, grounds, sidewalks, and reserved parking

area (collectively “Courthouse area”) was not a reasonable time, place or manner

restriction, nor narrowly tailored to serve a legitimate government interest; 2) because

Plaintiffs intend to continue to exercise their First Amendment rights on the Courthouse

area, they will suffer irreparable harm absent injunctive relief; and 3) that the equities and

public interest favor a preliminary injunction. DE 62 at 14-15. County Defendants were

restrained and enjoined from prohibiting all protests on the following spaces in and around

the Alamance County Historic Courthouse in Graham, North Carolina: a) the steps on the

north, east, south, and west sides of the Courthouse steps; b) the lawns between the

sidewalks and the Courthouse; c) the sidewalk encircling the Courthouse and the shorter

walkways connecting the steps on each side to that encircling sidewalk; and d) the area

marked “reserved” between the Courthouse sidewalk and the Confederate monument,

where cars do not drive or park. DE 63 at 3. Nothing in the Preliminary Injunction

prohibits the Defendants from imposing reasonable time, place, and manner restrictions

for use of the Courthouse spaces nor prohibits the defendants from temporarily restricting

access to the outdoor Courthouse spaces set forth above during short-term emergency

situations. Id.


                                               6


     Case 1:20-cv-00613-CCE-LPA Document 76-1 Filed 04/16/21 Page 6 of 11
        County Defendants filed an Answer on October 29, 2020, attaching a copy of the

facility use policy as last revised on September 9, 2020 (“September 9 Policy”). DE 69,

69-2.

                                     RECITATIONS

        1.    The Parties agree that settlement of the claims asserted in Plaintiffs’ original

and Amended Complaints is in the best interests of the Parties and the public; and that

entry of the Consent Order is a fair and reasonable alternative to litigating Plaintiffs’

claims to conclusion.

        2.     This Consent Order has been negotiated at arms-length and in good faith,

and the Parties agree that the Consent Order is fair, reasonable, and in the public interest.

        3.    In agreeing to this Consent Order, no party admits past, current, or future

fault or liability on any matters related to Plaintiffs’ original and Amended Complaints.

nor do Plaintiffs concede that any of County Defendants’ past or current policies,

practices, or actions related to protests in the Historic Courthouse area are constitutional.

        In light of the foregoing, and this Court’s August 7, 2020 Memorandum Opinion

and Order, the August 14, 2020 Memorandum Opinion and Order, and the August 14,

2020 Preliminary Injunction, the findings, analysis, and conclusions of which are

incorporated herein, it is hereby ORDERED:

        1.    The steps on the north, east, south, and west sides of the Courthouse; the

lawns between the sidewalks and the Courthouse; the sidewalk encircling the Courthouse

and the shorter walkways connecting the steps on each side to that encircling sidewalk;

and the area marked “reserved” between the Courthouse sidewalk and the Confederate

                                              7


    Case 1:20-cv-00613-CCE-LPA Document 76-1 Filed 04/16/21 Page 7 of 11
monument, where cars do not drive or park, are traditional public fora which must be

open for members of the public to exercise their First Amendment rights.

       2.     The County Defendants, and their officers, attorneys, agents, and

employees, and other persons who are in active concert and participation with them, shall

not totally prohibit all protests in the spaces described in paragraph 1 above. The County

Defendants may establish reasonable time, place, and manner restrictions for use of

Courthouse public forum areas described in paragraph 1, above. However, in adopting or

applying any such restrictions, the County Defendants must ensure that those restrictions

are consistent with applicable law, including ensuring such restrictions are content – and

viewpoint- neutral.

       3.     The County Defendants agree that any policies or practices they have

adopted or will adopt with respect to protests, marches, rallies, and other assemblies on

Alamance County property shall be promulgated, administered, applied, and enforced in

a viewpoint- and content- neutral manner.

       4.     The County Defendants shall adopt the following amendments to their

current Facility Use Policy by no later than 30 days following entry of this Order and

shall provide Plaintiffs’ counsel with a copy of the amended policy:

       a. a statement that individuals who cannot pay the $25.00 use fee can seek a

       waiver, and that their permit application will not be denied for failure to

       pay; and

       b. the following bullet point to those listed under “Guiding Principles:

       “While permits are necessary to reserve a space, permits are not required


                                              8


    Case 1:20-cv-00613-CCE-LPA Document 76-1 Filed 04/16/21 Page 8 of 11
   for expressive activity on the courthouse sidewalks, landings, and south
   entrance steps, whether during or outside of courthouse hours. During
   courthouse hours, expressive activity may also occur in the reserved
   parking space, but only with a permit. Outside of courthouse business
   hours, a permit is not required for expressive activity in the reserved
   parking space, the west entrance steps, or the east entrance steps. Permits
   must always be obtained for protest on the north steps, the public parking
   spaces, and the lawn, trees, and landscaping.”

5. Defendant Johnson further agrees the use of “swear” or “indecent” words is

   protected under the First Amendment and is not lawful grounds for arrest, unless

   they meet the legal definition of “fighting words,” even when such language is

   directed at law enforcement officers. See, e.g., Chaplinsky v. N.H., 315 U.S. 573,

   62 S. Ct. 770 (1942). Defendant Johnson agrees that he has already instructed his

   deputies on this issue and will continue to do so.

6. The County Defendants, including all sworn Alamance County Sheriff Office

   personnel, agree to participate in an educational training on implicit racial bias and

   racial equity by September 24, 2021. By October 1, 2021, County Defendants

   shall forward to Plaintiffs’ counsel verification of the training identifying the

   training dates, number of hours, agenda items, the name of provider(s), and an

   attendance list of Alamance County Sheriff personnel who received the training.

7. The Parties have agreed that they shall negotiate in accordance with L.R. 54.2 in

   an effort to resolve Plaintiffs’ claims to reasonable attorneys’ fees and costs.

   Should the Parties reach agreement regarding Plaintiffs’ claims to fees and costs,

   they shall notify the Court. Should they be unable to agree on a compromised

   amount of attorneys’ fees and costs within sixty (60) days of entry of this Order,



                                          9


 Case 1:20-cv-00613-CCE-LPA Document 76-1 Filed 04/16/21 Page 9 of 11
   Plaintiffs shall move the Court for fees, and the Parties shall be permitted to file

   responses, objections, replies and other briefing as contemplated by L.R. 54.1 and

   L.R. 54.2.

8. Entry of this Consent Order shall only resolve the civil claims of the Plaintiffs as

   pled in the Complaints filed in this matter. The Order does not resolve or bear on

   the merits of any of the allegations or claims raised in the related case filed by

   some Plaintiffs in this Court, Justice for the Next Generation, et al. v. Johnson, et

   al. 1:20-cv-00998.

9. For three years after the entry of this Consent Order, should any Party believe that

   another Party is violating this Order, their attorney shall provide advance notice of

   the violation, in writing, to opposing counsel for the allegedly violating Party, and

   counsel for the allegedly violating Party shall have at least seventy-two (72) hours

   to respond. The Parties will first attempt to resolve any dispute informally by

   notification and conferral. As part of providing advance notice, the notifying

   attorney shall propose dates and times within ten (10) business days of the

   provided notice during which an informal conference regarding the alleged

   violation may occur. As part of any response, counsel for the allegedly violating

   Party shall specify their availability during the proposed dates and times and/or

   propose additional dates and times for a conference. Any motion or action to

   enforce this Order will be brought within one year of the occurrence of any alleged

   non-compliance.




                                         10


Case 1:20-cv-00613-CCE-LPA Document 76-1 Filed 04/16/21 Page 10 of 11
10. This Court will retain jurisdiction of this matter for the purposes of enforcing the

   terms of the Consent Order, and for the purpose of adjudicating all disputes of the

   Consent Order between the Plaintiffs and the Defendants that may arise under the

   provisions of this Consent Order.


     This the ____ day of _________, 2021, at               AM/PM




                                    ________________________________________
                                    HONORABLE CATHERINE C. EAGLES




                                          11


Case 1:20-cv-00613-CCE-LPA Document 76-1 Filed 04/16/21 Page 11 of 11
